The Disciplinary Review Board having filed with the Court its decision in DRB 17-062, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that ADAM KENNETH BLOCK of CLIFTON, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since October 9, 2015, should be suspended from the practice of law for a period of three years for violating RPC 3.3 (a)(1) and (5) (lack of candor toward a tribunal); RPC 5.5(a)(1) (practicing while administratively ineligible and practicing while suspended); RPC 8.1(b) (failure to respond to a lawful demand for information from a disciplinary authority); RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d) (conduct prejudicial to the administration of justice); and Rule 1:20-20 (failure to file affidavit of compliance);
And the Court having determined in its review of the matter that a one-year suspension from practice is the appropriate quantum of discipline for respondent's unethical conduct
And good cause appearing;
It is ORDERED that ADAM KENNETH BLOCK is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of **111Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.